Chester, J.:
. There are at least two sufficient reasons why this appeal must be dismissed:
First. The petitioner is in no sense a party aggrieved by the ■ order- appealed from nor does it affect any substantial right of his. Heither his liberty nor any property right of his is affected by such order, and no statute appears giving a petitioner, under such circumstances, a right to appeal. . .
Second. The term of imprisonment of the prisoner has now expired and he has been discharged therefrom.. .Only abstract questions are, therefore, presented for determination if we are to consider the matter on the merits. This we should not be called upon to do. For these reasons the appeal must be dismissed.
All concurred.
Appeal dismissed.